DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-19 are pending and rejected.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-19 are objected to because of the following informalities:
Regarding Claims 1-19, Claims 1-19 are replete with grammatical errors. Examiner has included a few examples of the plurality of grammatical errors. Applicant is advised to substantially rewrite the claims.
“said sheath has insufflations and suction ports which are also used as fixation device” Claim 1, Lines 22-23;
“said silicon washer fits onto said diaphragm have a plurality of openings” Claim 1, Line 26; and
“the next step is to create sub-mucosal tunnel is the next goal” Claim 11, Line 36.
Regarding Claims 1-19, Applicant is reminded that a claim must only contain one capital letter (see MPEP § 608.01(m)). Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-19, the claims are generally narrative and indefinite, failing to conform with current U.S. practice. Additionally, the claims are replete with indefinite language. Examiner has included a few examples of the plurality of indefinite language. Applicant is advised to substantially rewrite the claims.
Regarding Claims 1-19, Claims 1-19 recite limitations with insufficient antecedent basis in the claims:
“The present novel equipment” Claim 1, Line 1;
“the Transoral Port (TOP)” Claim 1, Lines 2-3; and
“the instruments pass into the body” Claim 1, Lines 19-20.
Regarding Claims 1-19, Claims 1-19 introduce elements, already previously introduced, without clarifying whether the elements are the same:
“Telescope” Claim 1, Line 8 and subsequently “an incorporated 5 mm channel to introduce telescope” Claim 1, Lines 21-22;
“Silicon washers” Claim 1, Line 10 and subsequently “said diaphragm is screwed air tight to the sheath on which a silicon washer is applied” Claim 1, Lines 24-25; and
“Sheath” Claim 1, Line 6, and subsequently “a washer for 20 mm sheath” Claim 1, Line 32.
Regarding Claims 1-19, Claims 1-19 recites multiple embodiments in a single claim:
“different embodiments” Claim 1, Line 30;
“a first embodiment” Claim 1, Line 33; and
“wherein present Transoral ports, based on its applicability includes” Claim 2, Lines 2-3.
For the purpose of examination, when Applicant has invoked multiple embodiments, Examiner has applied art to only a single embodiment.
Regarding Claims 1-19, Claims 1-19 are replete with optional language which renders the claims indefinite because there is a question or doubt as to whether the feature introduced by such optional language is either merely exemplary of the remainder of the claim, and therefore not required, or a required feature of the claims:
“said transoral port mainly comprises” Claim 1, Line 5;
“said washer can be changed” Claim 1, Lines 28-29; and
“preferably 35 cm to 50 cm” Claim 1, Line 54.
Regarding Claims 1-19, Claims 1-19 recite limitations that appear to be functional language but include the word “use” which could be interpreted as “use” claims (see MPEP § 2173.05(q)):
“mainly includes the transoral port which is used for performing natural orifice scarless surgery” Claim 1, Lines 2-3;
“said 12 mm washer is used to pass tunnel pusher tube” Claim 1, Lines 42-43; and
“said air port is used for CO2 insufflation” Claim 1, Line 49.
Examiner strongly suggests using “configured to” language to claim functional limitations.
Regarding Claims 1-19, Claims 1-19 recite functional limitations that, based on wording used by Applicant, suggest the human body (i.e., living subject matter) is claimed (see MPEP § 2105):
“the telescope is generally held by the assistant surgeon” Claim 1, Line 48;
“this distends the stomach” Claim 1, Line 50;
“the length of the stomach” Claim 1, Line 73.
Examiner strong suggests using “configured to” language to claim the interaction between Applicant’s invention and parts of a human body.
Regarding Claims 1-19, Claims 1-19 recite limitations using a relative term which renders the claim indefinite. The terms:
“clear” Claim 1, Line 45;
“around” Claim 1, Line 45; and
“generally” Claim 1, Line 48
are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claims 11-19, Claims 11-19 are each drawn to both an apparatus and the method of using the apparatus. This renders the claims indefinite as it is unclear whether the infringement occurs with just the transoral port or whether infringement occurs with the transoral port and the method of transoral endoscopic surgery, together.
Regarding claims 11-19, Claims 11-19 are in narrative in form. The steps which make up the methods must be clearly and positively specified. The steps must be organized and correlated in such a manner as to present an operable method.
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claims 1-19, Wells et al. (US 2016/0158005) discloses a surgical port (Fig. 1A, a transapical introducer 100;[0034]) wherein said surgical port mainly comprises of following parts:
sheath (Fig. 1A, a proximal tube 130; [0034]);
blunt introducer (Fig. 1D, an obturator 190; [0034]);
diaphragm (Fig. 1D, a duckbill valve 160; [0034]);
a washer (Fig. 1D, a wiper seal 170; [0034]);
a port (Fig. 1A, a flush port 150; [0034]);
markings (Fig. 1A, depth markers 112; [0035]);
wherein:
said sheath is a hollow tube (Fig. 1A, the proximal tube 130 is hollow; [0034]);
said sheath is introduced with the help of blunt introducer (Fig. 1D, the obturator 190 is inserted into the proximal tube 130; [0045]); and
said sheath has the port (the proximal tube 130 comprises the flush port 150; see Fig. 1A).
Wells et al. fails to explicitly disclose all other limitations of Claims 1-19, not recited herein for the sake of brevity.
Holsten et al. (US 2015/0216560) discloses a surgical port (Fig. 1, a surgical visualization system 10; [0075]) wherein said surgical port mainly comprises of following parts:
sheath (Fig. 1, a cannula assembly 100; [0075]);
blunt introducer (Fig. 1, an obturator assembly 11; [0075]);
telescope (Fig. 1, an endoscope; [0079]);
diaphragm (Fig. 1, a cover 110; [0077]);
a washer (Fig. 1, an insert seal assembly 130; [0077]);
a port (a port (not labeled); Fig. 1);
a bevel (a distal end of an elongated portion 102 of the cannula assembly 100 is beveled; Fig. 1);
monitor (a monitor; [0097]);
wherein:
said sheath is a hollow tube (the elongated portion 102 of the cannula assembly 100 is substantially hollow; see Fig. 20);
said sheath has the port (the port (not labeled) is disposed on the cannula assembly 100; see Fig. 1);
said diaphragm is attached to the sheath (Fig. 1, the cover 110 mechanically engages a proximal portion of the cannula assembly 100; [0107]);
said washer fits onto said diaphragm (Fig. 1, the cover 110 encloses the insert seal assembly 130; [0077]) and has an opening (Fig. 19, an aperture 2144; [0129]); and
said sheath has the bevel at its distal end (a distal end of the elongated portion 102 of the cannula assembly comprises the bevel; see Fig. 1).
Holsten et al. fails to explicitly disclose all other limitations of Claims 1-19, not recited herein for the sake of brevity.
Ahn (US 2015/0209073) discloses a surgical port (Fig. 1, an endoscopic port unit module 10; [0037]) wherein said port mainly comprises of following parts:
sheath (Fig. 2, an outer unit 100; [0037]);
telescope (Fig. 2, an endoscope (not shown); [0037]);
air port (Fig. 2, a gas inflow port 143; [0045]);
outlet port (Fig. 2, an outflow port 143; [0045]);
instruments (Fig. 2, instruments (not shown); [0040]); and
wherein said sheath is inserted from access route or the natural orifice (Figs. 1 & 2, the outer unit 100 is inserted into a vaginal canal 1a; [0037]).
Ahn fails to explicitly disclose all other limitations of Claims 1-19, not recited herein for the sake of brevity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reid (US 2018/0021061) teaches a cannula with body retention features.
Nuzziello (US 2015/0073221) teaches a dual channel surgical device for abdominal access.
Begemann et al. (US 2010/0145142) teaches a minimally invasive neurosurgery assembly.
Kahle et al. (US 2010/0081988) teaches a first-entry trocar system.
Stearns et al. (US 2009/0137943) teaches a system for insufflation and gas recirculation.
Gabbay (US 2008/0021552) teaches an apparatus to facilitate implantation.
Stearns et al. (US 2007/0088275) teaches a trocar assembly with pneumatic sealing.
Kathrani et al. (US 2005/0159711) teaches a medical device for providing access.
Yoon (U.S. 5,797,888) teaches a cannula with a universal seal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795